Citation Nr: 0631603	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for urinary bladder 
cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to December 
1953.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a January 2003 rating 
decision of the VA Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  Urinary bladder cancer was first clinically demonstrated 
many years after the veteran's separation from active 
military service.

2.  There is no evidence that the veteran was exposed to 
ionizing radiation during his period of active military 
service; he does not qualify as a radiation-exposed veteran.

3.  There is no medical evidence of record ascribing bladder 
cancer to service or to any exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran does not have urinary bladder cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2005).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2006).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection 
for urinary bladder cancer, to include as due to ionizing 
radiation, has been accomplished.  As evidenced by the 
statement of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate this claim.  
This discussion also served to inform him of the evidence 
needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in May 
2002 and September 2003, the RO informed the appellant of 
what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statement of the case, has fully apprised the appellant of 
the evidence needed to substantiate this claim.  He has also 
been advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b).  The appellant has 
not been specifically notified regarding the criteria for 
rating any disability or an award of an effective date 
should service connection be granted, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); however, neither a 
rating issue nor an effective date question is now before 
the Board.  Consequently, the Board does not find that a 
remand is necessary in this regard.  Although the complete 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he 
[was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 
122 (2004).  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  See also 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for urinary bladder cancer.  Private clinical records have 
been associated with the claims folder, and a request was 
made to the service department to verify his claim of 
radiation exposure.  Requests were also made for his service 
records.  The Board is unable to find that there is a 
reasonable possibility that further assistance to the 
veteran would aid in substantiating his claim.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to this issue.  See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991)

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including cancer, if manifest to a compensable degree within 
the year after qualifying active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected, 
including urinary bladder cancer.  See 38 U.S.C.A. 
§ 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term 
"radiation-exposed veteran" means a veteran who participated 
in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. §  3.309(d)(3)(i).  The term 
"radiation-risk activity" means on-site participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; or a 
certain presence on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, or certain 
service on Amchitka Island, Alaska during certain 
underground nuclear tests.  38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).  On-site participation includes 
presence at a test site during an official operational 
period of an atmospheric nuclear test, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) (2006) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and includes urinary bladder cancer.  In 
all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  Dose data will be 
requested from the Department of Defense in claims based on 
participation in atmospheric nuclear testing and in claims 
based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan.  38 C.F.R. 
§ 3.311(a)(2)(i)(ii).  In all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii).  Section 3.311(b) provides for referral 
of claim for service connection for a disability due to 
exposure to ionizing radiation to the Under Secretary for 
Benefits when a veteran was exposed to ionizing radiation as 
a result of participation in atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within a specified time.  Id.

The United States Court of Veterans Appeals (Court) has held 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 
11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 
274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  First, direct service 
connection may be established under 38 C.F.R. § 3.303(a) by 
showing that the disease began during or was aggravated by 
service, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Second, certain diseases shown to a compensable degree 
within a year of separation from service are presumed to 
have been incurred in or aggravated by service; as to 
radiation-exposed veterans, there are certain diseases, 
including this veteran's urinary bladder cancer, which may 
be presumptively service connected under 38 U.S.C.A. 
§ 1112(c) if participation in an in-service radiation-risk 
activity is shown. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages found in 38 C.F.R. § 3.311 if the condition at 
issue is a "radiogenic disease," and other conditions 
specified by regulation are met, such as an evidentiary 
showing of exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(2), (4).

The veteran's service medical records show no treatment for 
complaints involving the genitourinary system, and it was 
evaluated as normal upon service discharge examination in 
December 1953.  

A claim for service connection for bladder cancer was 
received in May 2002.  The veteran has asserted that he was 
a radar mechanic in 1951 and that his duties were to bench 
check and calibrate airborne radar receivers and 
transmitters for F-84 fighter aircraft.  He said that he had 
this job for the duration of his stay in the military.  The 
appellant stated that along with that job, he was sent to 
another base to train as a radiological equipment operator.  
In this position, he related that he checked and tested 
aircraft flown through nuclear blast clouds for radiation 
using Geiger counters and other equipment in close proximity 
to the aircraft.  He said that he found several planes with 
radiation contamination and indicated that he worked both 
jobs simultaneously.  The veteran stated that he was exposed 
to radiation on both jobs and had developed numerous cancers 
on his body, as well as urinary bladder cancer. 

Accompanying the above statement were clinical records from 
the Parrish Medical Center dated in November 2001 indicating 
that he was known to have biopsy-proven transitional cell 
carcinoma of the urinary bladder and had had transurethral 
resection and fulguration of the bladder tumor in the past.  
Current treatment and evaluation were being performed to for 
possible recurrence of bladder cancer.  The appellant 
underwent cystoscopy, biopsy and fulguration of a bladder 
lesion.  Following biopsy of the lesion, the pathology 
report showed a diagnosis of papillary transitional cell 
carcinoma, low grade.  

VA outpatient clinic notes dated in December 2001 show that 
the appellant had six weeks of bladder wash out therapy for 
bladder cancer. 

Subsequently received were additional clinical records from 
the Parrish Medical Center dated between April 1997 and 
November 2000 showing that appellant underwent yearly 
bladder biopsies that revealed low grade papillary 
transitional cell carcinoma.

Information was requested from the United States Air Force 
regarding the veteran's possible radiation exposure.  In a 
response dated in December 2002, it was reported that the 
Master Radiation Exposure Registry had been queried and that 
they had researched all other information available to them 
for records of occupational radiation exposure monitoring.  
No external or internal exposure data in the registry was 
found for the veteran.  The correspondent added by way of 
clarification that even though radiation records dated back 
to 1947, there appeared to have been multiple occurrences in 
earlier days of occupational radiation exposure monitoring 
when records were apparently maintained at the individual 
unit or base level and were never forwarded for enclosure in 
the Air Force's central records.  It was further noted that 
in some cases, early exposure records were maintained only 
in the individual's military health record, as was the DD 
form 1141.  

Initially, the Board points out that bladder cancer was not 
shown in service, and there is no medical evidence of in-
service incurrence or aggravation of such, or any medical 
evidence of a nexus between the current disability and 
service.  Therefore, bladder cancer may not be directly 
attributable to service.  See 38 U.S.C.A. §§ 1110, 1131.  
However, cancer is one of the chronic diseases which may be 
presumed to have been incurred in or aggravated during 
active military service if manifest to a compensable degree 
within a year of the veteran's separation from qualifying 
military service.  See 38 C.F.R. §§ 3.307, 3.309(a).  As 
indicated above, however, clinical evidence of the veteran's 
bladder cancer was not shown until 1997.  There is no 
evidence of record that it developed within one year of 
discharge from active duty in 1953.  Therefore, the 
presumption of 38 C.F.R. § 3.307(a)(3) does not provide a 
basis for an award of service connection for bladder cancer 
on the facts of this case.

Urinary bladder cancer is among the diseases listed at 38 
C.F.R. §  3.309(d) that may be service connected if manifest 
in a radiation-exposed veteran.  In this regard, the Board 
points out that there is no evidence that the appellant 
participated in a "radiation risk activity" under 38 C.F.R. 
§ 3.311 with exposure identified under 38 C.F.R. § 3.309; 
all of which involve either on-site participation in a test 
involving atmospheric detonation of a nuclear device, 
certain service at a gaseous diffusion plant in Paducah, 
Kentucky, or Portsmouth, Ohio, certain service on Amchitka 
Island, Alaska, or exposure to ionizing radiation as a 
prisoner of war in Japan or as a member of the United States 
Occupation Forces in Hiroshima or Nagasaki during the period 
beginning in August 6, 1945, and ending on July 1, 1946.  
The veteran contends that his bladder cancer is the direct 
result of exposure to ionizing radiation from his job duties 
in service.  He has not alleged participation in any 
"radiation-risk activity" as defined by § 3.309, and the 
record does not suggest his presence at any such location.  
Therefore, the presumption of § 3.309(d) does not lead to an 
award of service connection.  

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  The 
regulation provides, inter alia, that in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  

This regulation (§ 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran 
suffers from a radiogenic disease, which has been shown in 
this case.  38 C.F.R. § 3.311(b)(2).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period, and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease, and that it became 
manifest within the time specified by regulation.  However, 
his service medical records do not contain DD Form 1141, 
Record of Occupational Exposure to Ionizing Radiation, nor 
can the service department verify that he had any such 
exposure.  It is not clear whether or not the United States 
Air Force issued a dosimetry badge to the appellant or 
compiled additional information concerning any exposure to 
ionizing radiation the veteran may have had during his 
active service.  There is no other evidence of record that 
supports his contentions of exposure to ionizing radiation.  
The Board thus finds that because there is no evidence that 
the veteran was exposed to ionizing radiation, referral to 
the Under Secretary for Benefits is not warranted, and the 
analysis under the special provisions of section 3.311 ends.  
See 38 C.F.R. § 3.311(f).

In summary, the record shows no exposure to ionizing 
radiation and there is no other evidence of record that 
establishes a causal link between the veteran's urinary 
bladder cancer and his active military service.  Thus, 
lacking evidence that the veteran was exposed to ionizing 
radiation in service, service connection is not warranted on 
this basis.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the evidence does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  The Board thus finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  


ORDER

Service connection for urinary bladder cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


